Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00339-CV

                           IN THE INTEREST OF K.T.H., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00533
                         Honorable Susan D. Reed, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED, and appointed counsel’s motion to withdraw is DENIED.

       We order that no costs be assessed against the appellant because she is indigent.

       SIGNED November 25, 2020.


                                                _____________________________
                                                Rebeca C. Martinez, Justice